In a special proceeding to compel trustees to invade the principals of certain trusts, the appeal is from an order of the Surrogate’s Court, Nassau County, dated April 29, 1980, which denied the trustees’ motion to direct petitioner to join additional parties by supplemental citation. Order affirmed, without costs or disbursements. Involved herein is the application of the doctrine of virtual representation as embodied in SCPA 315. As the Surrogate’s Court correctly determined, the similarity of economic interests of the representor and representee is of primary importance. Considerations of kinship and familial affection should be accorded little weight under the circumstances of the case. Accordingly, the infant great-grandchildren of the testator, who are contingent remaindermen under the trusts, may be represented by their parents (grandchildren of the testator), who are remaindermen and have been joined as parties. Hopkins, J. P., Rabin, Margett and O’Connor, JJ., concur.